DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 11/20/2020.

Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on 11/20/2020 is acknowledged.

Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.

Claims 1-20 are pending.  Claims 12-20 are being examined.  Claims 1-11 are withdrawn from further consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2008/0128048 A1) in view of Sun et al. (US 2006/0134568 A1).
Considering claim 12, Johnson teaches a method of performing a light-off operation of an inerting system by teaching heating of reactant (i.e., air) to a temperature sufficient to provide a controlled hydrocarbon partial pressure to generate the inert gas in the catalytic reactor (Johnson, abstract and [0029]).  Johnson teaches monitoring a temperature at an outlet of a catalytic reactor (Johnson, [0035]).  Johnson teaches controlling at least one light-off parameter to initiate a light-off of the catalytic reactor by teaching heating of reactant (i.e., air) to a temperature sufficient to provide a controlled hydrocarbon partial pressure to generate the inert gas in the catalytic reactor (Johnson, abstract and [0029]).  Johnson teaches detecting a temperature at the outlet of the catalytic reactor to confirm catalytic reactions within the catalytic reactor, wherein the catalytic reactions are between a first reactant and a second reactant to generate an inert gas (Johnson, [0031], [0034]-[0035], [0040]).
Johnson does not explicitly teach adjusting the at least one light-off parameter to an operating level after light-off is confirmed.
However, Sun teaches disadvantages of conventional catalytic combustors and the methods associated with them include delays and difficulties that are commonly encountered during start-up, difficulties in achieving complete combustion and difficulties in achieving and maintaining stable combustion temperatures at higher space velocities (Sun, [0004]).  Sun teaches providing heat to a catalyst bed to bring the bed up to the light-off temperature of the fuel to be combusted and when the downstream temperature is at least about the light-off temperature of the fuel, the heat provided to the catalyst bed can be reduced to a level that preferably preheats the air/fuel composition for combustion but which does not promote premature combustion of that composition (Sun, abstract, [0005]-[0006] and [0017]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust at least one light-off parameter to an operating level after light-off is confirmed in Johnson’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to avoid delays and difficulties that are commonly encountered during start-up, difficulties in achieving complete combustion and difficulties in achieving and maintaining stable combustion temperatures, and to avoid premature combustion of air/fuel after light-off temperature is obtained with a reasonable expectation of success.
Considering claim 18
Considering claim 19, Johnson teaches generating the inert gas comprises extracting fuel form a fuel tank as the first reactant; mixing the first reactant with the second reactant; catalyzing the mixed first reactant and second reactant with the catalytic reactor after light-off has occurred; and supplying the inert gas to the fuel tank to fill a ullage of the fuel tank (Johnson, Fig. 1 and 2, abstract, [0029], [0031], [0039]-[0040]).
Considering claim 20, Johnson teaches cooling the catalyzed mixture of the first and second reactants with a heat exchanger to produce the inert gas (Johnson, [0032]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2008/0128048 A1) in view of Sun et al. (US 2006/0134568 A1) and Carroni et al. (US 2007/0054226 A1).
Considering claims 13-15, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for the light-off parameter is an air-to-fuel ratio wherein a flow rate of a fuel is increased above the operating level to initiate light-off and the flow rate of the second reactant (i.e., air) is decreased below the operating level to initiate light-off.
Although Johnson teaches air (i.e., second reactant) and fuel (first reactant) are metered and mixed in controlled amounts to provide an air/fuel vapor mixture and controlled based on temperature indicators (Johnson, [0039]), he does not explicitly teach the light-off parameter is an air-to-fuel ratio wherein the flow rate of a fuel is 
However, Sun teaches that combustion reaction and the resulting combustion temperatures can be controlled by controlling and adjusting the air to fuel ratio of the air/fuel mixture being fed to the catalyst bed (Sun, [0015] and [0021]).  It has already been established that the combination of Johnson and Sun obviate adjusting a light-off parameter such as the temperature of the catalytic reactor to an operating level after light-off is confirmed.  Carroni teaches at low inlet temperatures more fuel can be fed to a rich fuel-air mixture to light-off the catalyzer and flow rate of the rich air-fuel mixture can be reduced to light-off the catalyzer; at higher inlet temperatures the fuel and airflow could then be increased (Carroni, [0026]-0027]).  Thus, Carroni establishes that the temperature of the catalytic reactor can be increased to its light-off temperature by increasing the fuel to air ratio (i.e., increasing amount of fuel/decreasing amount of air). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an air-to-fuel ratio as the light-off parameter wherein a flow rate of a fuel is increased above the operating level to initiate light-off and the flow rate of the second reactant (i.e., air) is decreased below the operating level to initiate light-off.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known in the art that increasing the fuel-to-air ratio (i.e., increasing amount of fuel/decreasing amount of air) is directly related to reactor temperature and can increase the reactor temperature to its light-off temperature in order to achieve desired reactor operating temperature with a reasonable expectation of success.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2008/0128048 A1) in view of Sun et al. (US 2006/0134568 A1) and Hamilton (US 3847298).
Considering claim 16, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
Although Johnson teaches the generated inert gas from the catalytic reactor is fed to the fuel tank (Johnson, Fig. 1 and Fig. 2), he does not explicitly teach recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
However, Hamilton teaches a catalytic reactor for generation of inert gas for inerting the fuel tanks of an aircraft (Hamilton, abstract). Hamilton teaches an increase in the reactor through flow can be accomplished by recirculation of a portion of the reactor output by ejector action of a jet pump (Hamilton, top of Col. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recirculate through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to increase the through flow of the reactor with a reasonable expectation of success.
Considering claim 17, Johnson does not explicitly teach reheating the recirculated portion prior to supplying the recirculated portion upstream of the catalytic reactor using a heat exchanger arranged to thermally interact the recirculated portion with the outlet gas of the catalytic reactor.
However, Johnson teaches controlling the reactor temperature by controlling the temperature of the inlet streams (i.e., air/fuel) (Johnson, [0034]-[0035]).  Johnson teaches using a recuperative heat exchanger wherein the heat from the reactor effluent is used to heat the inlet air to the reactor (Johnson, [0032]).  It has already been established that Hamilton obviates recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reheat the recirculated portion prior to supplying the recirculated portion upstream of the catalytic reactor using a heat exchanger arranged to thermally interact the recirculated portion with the outlet gas of the catalytic reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired temperature of the recirculated portion is achieved for desired reactor temperature while increasing the through flow of the reactor with a reasonable expectation of success.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2008/0128048 A1) in view of Sun et al. (US 2006/0134568 A1) and Grover et al. (US 2010/0284892 A1).
Considering claims 16-17, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
Although Johnson teaches the generated inert gas from the catalytic reactor is fed to the fuel tank (Johnson, Fig. 1 and Fig. 2), he does not explicitly teach recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
However, Grover teaches the temperature of a catalytic oxidizer can be controlled by recycling part of the effluent at a chosen temperature to the inlet of the catalytic oxidizer (Grover, [0020]).  Johnson teaches controlling the reactor temperature by controlling the temperature of the inlet streams (i.e., air/fuel) (Johnson, [0034]-[0035]).  Johnson teaches using a recuperative heat exchanger wherein the heat from the reactor effluent is used to heat the inlet air to the reactor (Johnson, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recirculate a portion of an outlet gas of the catalytic reactor to a location upstream of the catalytic reactor and reheat the recirculated portion prior to supplying the recirculated portion upstream of the catalytic reactor using a heat exchanger arranged to thermally interact the recirculated portion with the outlet gas of the catalytic reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to maintain the reactor at desired temperature with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/216148 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of copending Application No. 16/216148 teaches a method of performing a light-off operation of an inerting system, the method comprising: monitoring a temperature at an outlet of a catalytic reactor; controlling at least one light-off parameter to initiate a light-off of the catalytic reactor; detecting a temperature at the outlet of the catalytic reactor to confirm catalytic reactions within the catalytic reactor, wherein the catalytic reactions are between a first reactant and a second reactant to generate an inert gas; and adjusting the at least one light-off parameter to an operating level after light-off is confirmed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734